    Case 21-03981      Doc 112      Filed 08/20/21 Entered 08/20/21 14:04:50              Desc Main
                                     Document     Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

    In re:                                        )            Chapter 11
                                                  )
    OER Services, LLC                             )            Case No. 21-03981
                                                  )
                          Debtor.                 )            Honorable Janet S. Baer


     BALLOT FOR HOLDER OF CLASS 1.7B SECURED CLAIM TO ACCEPT OR REJECT
        FIRST AMENDED PLAN OF REORGANIZATION OF OER SERVICES, LLC
                   (DE LAGE LANDEN FINANCIAL SERVICES)

         THIS BALLOT IS TO BE USED BY OR ON BEHALF OF THE HOLDER OF A CLASS
        1.7B SECURED CLAIM (DE LAGE LANDEN FINANCIAL SERVICES) AGAINST OER
                                    SERVICES, LLC.

             PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY.

             PLEASE COMPLETE, SIGN, AND DATE THIS BALLOT AND EITHER FILE IT
                      ELECTRONICALLY WITH THE BANKRUPTCY COURT
                        (https://www.ilnb.uscourts.gov/) OR MAIL IT TO THE
                         CLERK OF THE BANKRUPTCY COURT AT THE
                  FOLLOWING ADDRESS SO THAT THE COMPLETED BALLOT
                  IS FILED WITH OR RECEIVED BY THE BANKRUPTCY COURT
                                  ON OR BEFORE AUGUST 20, 2021:

                                        (Mailing Address)
                               CLERK OF THE BANKRUPTCY COURT
                                 219 SOUTH DEARBORN STREET
                                          7TH FLOOR
                                    CHICAGO, ILLINOIS 60604

         IF THE BANKRUPTCY COURT HAS NOT RECEIVED THIS BALLOT BY 11:59 PM
           ON AUGUST 20, 2021, UNLESS EXTENDED AT BY THE DEBTOR IN ITS SOLE
         DISCRETION OR BY ORDER OF THE BANKRUPTCY COURT, YOUR VOTE WILL
                                    NOT BE COUNTED.


        This ballot (the “Ballot”) is submitted to you to solicit your vote to accept or reject the First
Amended Plan of Reorganization of OER Services, LLC (July 21, 2021), filed by OER Services, LLC,
including all exhibits thereto and as amended, modified, or supplemented from time to time (the “Plan”).1




1
     Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Plan,
     including at Exhibit A thereto.
 Case 21-03981         Doc 112       Filed 08/20/21 Entered 08/20/21 14:04:50                      Desc Main
                                      Document     Page 2 of 5


The Plan can be confirmed by the Bankruptcy Court and thereby made binding on you if it is accepted by
the holders of at least one-half in number and two-thirds in amount of the Claims in your Class who vote
on the Plan and otherwise satisfies applicable legal requirements.

IF YOU HAVE RECEIVED A DAMAGED BALLOT OR IF YOU LOSE YOUR BALLOT, OR IF
     YOU HAVE ANY QUESTIONS CONCERNING THIS BALLOT OR THE VOTING
 PROCEDURES, PLEASE CONTACT STEVE JAKUBOWSKI, COUNSEL TO THE DEBTOR,
                     AT SJAKUBOWSKI@RSPLAW.COM


                PLEASE READ THE ATTACHED VOTING INFORMATION AND
                  INSTRUCTIONS BEFORE COMPLETING THIS BALLOT.

 PLEASE COMPLETE ITEM 1. IF NEITHER THE “ACCEPT” NOR “REJECT” BOX IS
 CHECKED IN ITEM 1, THIS BALLOT WILL NOT BE COUNTED AS HAVING BEEN CAST. IF
 THIS BALLOT IS NOT SIGNED ON THE APPROPRIATE LINES BELOW, THIS BALLOT WILL
 NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

 Item 1. Class Vote. The undersigned, the Holder of a Class 1.7B Secured Claim (De Lage Landen
Financial Services) against the Debtor hereby votes, in the amount set forth below, as follows (check
                                             one box):

                x Accept the Plan                Reject the Plan.

                Voting Amount of Claim: $56,082.32

Item 2. Acknowledgments. By signing this Ballot, the undersigned acknowledges receipt of the Plan and
other applicable solicitation materials and certifies that the undersigned is the Holder of a Class 1.7B
Secured Claim and has the power and authority to vote to accept or reject the Plan in respect of such Class
1.7B Secured Claim. The undersigned understands that, if this Ballot is validly executed but does not
indicate either acceptance or rejection of the Plan, this Ballot will not be counted.

                                                           De Lage Landen Financial Services, Inc.
                                                                            Name of Creditor


                                                                                Signature


                                                                If by Authorized Agent, Name and Title


                                                            Social Security or Federal Tax I.D. No. (optional)

                                                           1111 Old Eagle School Road, Wayne, PA 19087
                                                                             Address

                                                                       610-386-2542
                                                                          Telephone Number

                                                                                8/19/21
                                                                             Date Completed




                                                    2
 Case 21-03981         Doc 112       Filed 08/20/21 Entered 08/20/21 14:04:50                   Desc Main
                                      Document     Page 3 of 5


     VOTING INFORMATION AND INSTRUCTIONS FOR COMPLETING THE BALLOT

In the boxes provided in Item 1 of the Ballot, please indicate acceptance or rejection of the Plan. Complete
the Ballot by providing all the information requested and sign, date, and return the completed Ballot to the
Clerk’s Office, Bankruptcy Court for the Northern District of Illinois via: (i) e-filing the Ballot with the
Bankruptcy Court, https://www.ilnb.uscourts.gov/, or (ii) mail, hand delivery, or overnight courier to the
Clerk of the Bankruptcy Court, 219 S. Dearborn Street, 7th Floor, Chicago, Illinois 60604.

Ballots must be received by the Bankruptcy Court by August 20, 2021 (the “Voting Deadline”). If a
Ballot is received after the Voting Deadline, it will not be counted. Please sign and date your ballot
as required in Item 2. Your signature is required before the ballot may be counted.

1.      The following voting procedures apply to your Ballot, unless the Bankruptcy Court orders
        otherwise:

        a.      Except to the extent the Debtor otherwise determines, or as permitted by the Court, Ballots
                received after the Voting Deadline will not be accepted or counted by the Debtor in
                connection with the confirmation of the Plan;

        b.      Any executed Ballot which does not indicate an acceptance or rejection shall not be
                counted;

        c.      Any executed Ballot which indicates both an acceptance and rejection of the Plan shall not
                be counted;

        d.      Votes cast pursuant to a Ballot that is not signed or does not contain an original signature
                shall not be counted;

        e.      Parties holding Claims in more than one Class under the Plan may receive more than one
                Ballot coded for each different Class;

        f.      No Ballot sent to the Debtor or its counsel shall be accepted or counted;

        g.      The Debtor expressly reserves the right, subject to the consent of the Court, to amend at
                any time and from time to time the terms of the Plan (subject to compliance with section
                1193 of the Bankruptcy Code and the terms of the Plan regarding modification). If the
                Debtor makes material changes in the terms of the Plan, the Debtor will disseminate
                additional solicitation materials and will extend the solicitation, in each case to the extent
                directed by the Court;

        h.      If multiple Ballots are received from or on behalf of an individual holder of a Claim with
                respect to the same Claim prior to the Voting Deadline, the last properly completed Ballot
                timely received will be deemed to reflect the voter’s intent and to supersede and revoke
                any prior Ballot;

        i.      If a Ballot is signed by a trustee, executor, administrator, guardian, attorney-in-fact, officer
                of a corporation, or other person acting in a fiduciary or representative capacity, such
                person should indicate such capacity when signing and, if requested by the Debtor, must
                submit proper evidence, satisfactory to the Debtor, of such person’s authority to so act in
                such capacity;




                                                      3
Case 21-03981    Doc 112       Filed 08/20/21 Entered 08/20/21 14:04:50                  Desc Main
                                Document     Page 4 of 5


    j.    The Debtor, in its sole discretion, subject to contrary order of the Court, may waive any
          defect in any Ballot at any time, either before or after the close of voting, and without
          notice. Except as otherwise provided herein, the Debtor may, in its sole discretion, reject
          such defective Ballot as invalid and, therefore, not count it in connection with confirmation
          of the Plan, with any such waivers or rejections to be reflected in the Voting Report to be
          filed by the Debtor in advance of the Confirmation Hearing;

    k.    Unless otherwise ordered by the Court, all questions as to the validity, eligibility (including
          time of receipt) and revocation or withdrawal of Ballots will be determined by the Debtor,
          in its sole discretion and reflected in the Voting Report to be filed by the Debtor;

    l.    If a designation is requested under section 1126(e) of the Bankruptcy Code, any vote to
          accept or reject the Plan cast with respect to such Claim will not be counted for purposes
          of determining whether the Plan has been accepted or rejected, unless the Court orders
          otherwise;

    m.    Any holder of a Claim who has delivered a valid Ballot voting on the Plan may withdraw
          such vote solely in accordance with Bankruptcy Rule 3018(a);

    n.    No fees or commissions or other remuneration will be payable to any broker, dealer, or
          other person for soliciting Ballots to accept the Plan;

    o.    The Ballot is not a letter of transmittal and may not be used for any purpose other than to
          vote to accept or reject the Plan; and

    p.    The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or an
          assertion or admission of a Claim.

    q.    PLEASE RETURN YOUR BALLOT PROMPTLY.




                                                4
            Case 21-03981                 Doc 112            Filed 08/20/21 Entered 08/20/21 14:04:50                                     Desc Main
                                                              Document     Page 5 of 5

Jakubowski, Steve

From:                       McNellis, S (Stephen) <smcnellis@leasedirect.com>
Sent:                       Thursday, August 19, 2021 12:10 PM
To:                         Jakubowski, Steve
Subject:                    De Lage Landen's Ballots for OER Bankruptcy
Attachments:                DeLage Class 1 Ballots - Updated.pdf


Hello Steve, please file the attached ballots on behalf of De Lage Landen. Thanks!

Kind regards,




   Steve McNellis, Litigation Specialist
   Litigation & Recovery U.S. Operations
   T + (610-386-2542)
   E smcnellis@leasedirect.com
   De Lage Landen Financial Services, Inc.
   1111 Old Eagle School Road
   Wayne, PA 19087
   United States of America




   See what counts.
   De Lage Landen Financial Services, Inc. has the right to use the DLL®, DLL Financial Solutions PartnerSM and See what countsSM service marks.
   DLL has offices in more than 35 countries throughout Europe, North America, South America, Australia and Asia.
   The company is part of the Rabobank Group.




The information transmitted via this e-mail is intended only for the person or entity to which it is addressed and may contain confidential
and/or privileged material. Any review, retransmission, dissemination or other use of, or taking of any action in reliance upon this
information by persons or entities other than the intended recipient is prohibited. If you received this in error, please contact the sender
and delete the material from any computer




                                                                                   1
